DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments and arguments on 01/21/2022, as directed by the Non-Final Rejection on 07/21/2021, as well as to introduce a 112(a) rejection that was not previously presented in the Non-Final Rejection on 07/21/2021. Claim 30 is amended. Claims 22-41 are pending in the instant application. The previous rejections under 35 U.S.C 112(b) and 35 U.S.C 103 are withdrawn in response to applicants’ arguments and amendments, however, new rejections are made below.
Response to Arguments
Applicant’s arguments, see Pages 5-20, filed 01/21/2022, with respect to the rejection(s) of claim(s) 22-41 under 35 U.S.C 103 have been fully considered and as a whole are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wood (U.S Patent No. 5,533,506 A), Remmers (U.S Publication No. 2006/0201505 A1), Hussain (U.S Patent No. 9,302,064 B2), Duprez (BE 1014190 A6), Rookard (U.S Publication No. 2012/0216806 A1), Sniadach (U.S Publication No. 2003/0024533 A1), Nair (U.S Publication No. 2015/0217075 A1) and Borody (U.S Publication No. 2012/0330111 A1), as denoted below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 30, the combination of claimed features do not appear to be supported by the specification as originally filed. In particular, the combination of a recess/recesses on the peripheral edge of the mask body configured to allow a nasal cannula to access a nose area with an oxygen storage tube are not supported. Recesses on the peripheral edge as claimed are discussed in the embodiments of mask body 210 (Figs. 2-4, also see Paragraph 0090 of Applicant’s Specification) and mask body 510 (Fig. 8, also see Paragraph 0033, 0123-0126 of Applicant’s Specification), and additionally have vent ports directly on the mask body (see elements 230 and 530, respectively), but are not disclosed as having an oxygen storage tube nor a vent port connected to the distal end of the oxygen storage tube from where the oxygen storage tube couples to the mask body. Additionally, it is noted that Paragraph 0024 of Applicant’s Specification additionally while disclosing an oxygen reservoir tube does not discuss recesses configured to allow a nasal cannula to access a nose region and further is specific to a mask that only covers the nose and not the mouth, in contrast to the limitations of claim 30. It is also noted that claim 30 is not an originally filed claim and was only added in the amendment filed on 07/25/2018. As such, claim 30 constitutes new matter. See MPEP 2163.06 (I) regarding introduction of new matter into the claims.
Claims 31-41 are rejected as being dependent on claim 41.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "comprising two reservoir tubes" in line 1. It is unclear if Applicant is intending to claim 2 additional ‘reservoir’ tubes separate and distinct from the “oxygen reservoir tube” previously claimed in claim 26, or if Applicant is intending to further define there to be two oxygen reservoir tubes. It appears that Applicant is intending to refer to two oxygen reservoir tubes, rather than claiming 3 distinct tubes (see for example Paragraph 0112 of Applicant’s Specification). Applicant is advised to amend the claim language of claim 26 and 29 to clarify this point, which may be done by defining at least one oxygen reservoir tube in claim 26 and further defining there to be two oxygen reservoir tubes in claim 29, or similar phrasing.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (U.S Patent No. 5,533,506 A).
Regarding claim 26, Woods discloses an oxygen mask comprising: a mask body configured to be positioned over the nose of a patient without covering the mouth of the patient (shell 42, see Fig. 3 and Col. 3 lines 9-20), one or two nasal pillow plugs (nasal inserts 10, see Fig. 3 and Col. 3 lines 1-8) configured to be connected to an oxygen source (see Col. 3 lines 20-29, the tubes carry flow from a ventilator/CPAP/BiPAP machine to the nares of the patient), an oxygen port (attachment piece 46, see Col. 3 line 20-29 and Fig. 3), an oxygen reservoir tube directly coupled to the bottom half of the mask body (tubes 14, see Fig. 3; Examiner is interpreting oxygen reservoir tube under broadest reasonable interpretation as a tube capable of holding oxygen; also see Col. 3 lines 20-29, the tubes carry oxygen from a CPAP or BiPAP machine to the patient and thus can be seen as oxygen reservoir tubes), a vent port (see Fig. 3 and Col. 3 lines 20-29, where port 46 meets junction of tubes 14; port 46 couples to a BiPAP which can thus receive exhaled gases from the patient) formed at a distal location of the oxygen reservoir tube from where the oxygen reservoir tube is coupled to the mask body (see Fig. 3, the vent port is downstream/distal from where the tubes 14 are coupled to the mask body at 44), wherein the vent port is formed on the oxygen reservoir tube in a manner that patient's exhaled gases are directed towards the vent port (see Fig. 3 and Col. 3 lines 20-29, the vent port is formed on the junction of the oxygen tubes such that exhaled gases are directed toward/may exit through the ventilation port and to a CPAP or BiPAP; Examiner notes that the limitations of the claim do not require the exhaled gases to exit through the vent port, merely that the exhaled gases are directed toward the vent port, any exhalation through tubes 14 would thus direct exhaled gases along the flow path toward the vent port of the junction).
Regarding claim 27, the device of Woods discloses the device of claim 26.
Woods further discloses wherein the oxygen reservoir tube is adjustable to increase or decrease the storage volume of the oxygen storage tube (see Col. 1 lines 15-17 and Col. 2 lines 32-34, the tubes are flexible and thus are capable of being pinched or otherwise adjusted to increase or decrease the storage volume of the tubes; Examiner notes that there is no specific mechanism or structure defining the adjustability of the tube).
	Regarding claim 28, the device of Woods discloses the device of claim 26.
Woods further discloses wherein the nasal pillow plugs are configured to fit into the nostrils of a patient (see Fig. 3, the nasal pillow plugs are inserted into the nares).
Regarding claim 29, the device of Woods discloses the device of claim 26.
Woods further discloses two reservoir tubes, wherein one of the tubes is placed at left-hand side and the other tube is placed at right-hand side (see Fig. 3, there are two reservoir tubes which are anchored/placed to either side of the mask shell).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Remmers (U.S Publication No. 2006/0201505 A1).
Regarding claim 22, Remmers discloses an oxygen mask comprising: a mask body (patient interface 24, see Fig. 2) defining a cavity configured to be positioned over the nose of a patient without covering the mouth of the patient (see Fig. 2, the patient interface is positioned over the nose without covering the mouth), an oxygen port (portion of mask 24 where tube 22 connects, see Fig. 2 and Paragraph 0013, the tube 22 and port of the mask provide oxygen from the air source to the patient), an oxygen storage tube directly coupled to the bottom half of the mask body (tube 26/exhaust port 31, which directly couple to the bottom half of the mask body; The tube 26 may hold air/oxygen that purges the exhaled gases from the patient), a vent port (out port 30, see Paragraph 0041 and Fig. 2) formed at a distal location of the oxygen storage tube from where the oxygen storage tube is coupled to the mask body (see Fig. 2, the vent port is distal from the coupling to the mask body at 31), wherein the vent port is formed on the oxygen storage tube in a manner that patient's exhaled gases are directed towards the vent port (see Paragraph 0041, exhaled gases may exit through the out port 30, or may travel in the direction of out port 30 when the valve is closed; It is noted that, as claimed, the gas need not exit through the vent port, merely that upon exhalation the gases from the patient are directed toward the vent port).
Remmers is silent regarding specifically wherein the oxygen port is formed on the middle or the upper half of the mask body.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Remmers to have included the oxygen port in the middle of the mask body, along the vertical bisection line of the mask, as placing the ventilation/oxygen ports are commonly done in the art (Examiner notes that under broadest reasonable interpretation, any port placement along the central line vertically bisecting the mask can be seen as being ‘on the middle of the mask body’). Furthermore, it is noted that the oxygen port of Remmers appears to be placed at least on the vertical bisection line of the mask (see Fig. 2) and further that in other embodiments the oxygen port/inlet are also placed along the vertical bisection line of the mask (see Fig. 2C/2D for example).
Regarding claim 23, the device of Remmers discloses the device of claim 22.
Remmers further discloses wherein the oxygen storage tube is adjustable to increase or decrease the storage volume of the oxygen storage tube (see Fig. 2 and Paragraph 0040, the tube 26 may be selectively compressed/blocked by the valve 28 and thus the total storage volume of the tube may be increased or decreased).
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Remmers (U.S Publication No. 2006/0201505 A1), as applied to claims 22-23, in view of Pavlos (A Higher Tidal Volume May Be Used for Athletes according to Measured FVC, 2013).
Regarding claim 24, the device of Remmers discloses the device of claim 23.
Remmers further discloses wherein the oxygen mask is configured to store 20 to 60 percent of the tidal volume of the patient for rebreathing when the oxygen mask is worn (Paragraph 0041, depending on the length of the tubing the amount of rebreathing can be between 20 to 60 percent of the tidal volume, and thus the oxygen mask and tubing must have a capacity of at least 20 to 60 percent of the tidal volume).
Pavlos teaches a measured average tidal volume for males and females to be 502.7 mL (502.7 cm3) and 408.9 mL (408.9 cm3), respectively (see Table 4, where a measured spirometry tidal volume is compared to a predicted volume based on a conventional ml/kg approximation).
Thus, the device of Remmers as evidenced by Pavlos discloses wherein the oxygen mask is configured to store greater than or equal to 15 cubic centimeters of oxygen when the oxygen mask is worn (see Paragraph 0041 of Remmers; 60% of the measured average male athletes’ tidal volume 301.62 cm3; It is also noted that the mask must simply be configured to store the claimed volume of oxygen and further that the mask volume also includes the dead space within the cavity).
Regarding claim 25, the device of Remmers discloses the device of claim 24.
Remmers further discloses wherein the oxygen mask is configured to store greater than 100 cubic centimeters of oxygen when the oxygen mask is worn (see Remmers Paragraph 0041 and Pavlos Table 4, the device of Remmers can be seen to hold up to 301.62 cm3; It is also noted that the mask must simply be configured to store the claimed volume of oxygen and further that the mask volume also includes the dead space within the cavity).
Claims 30 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hussain (U.S Patent No. 9,302,064 B2).
Regarding claim 30, Hussain discloses an oxygen mask comprising: a mask body defining a cavity configured to be positioned over the mouth and nose of a patient (see Fig. 1-2, face mask 14 covers the mouth and nose and defines a cavity), one or two recesses formed on the peripheral edge of the mask body (see slit 40, Fig. 3; also see Col. 3 lines 15-20, slits may be formed on sides of the mask and thus at least two slits are formed on the peripheral edge), wherein the one or two recesses are configured to allow a nasal cannula to access a nose area (see Col. 3 lines 15-20 and Fig. 3; also see nasal cannula 28, it is noted that the nasal cannula are not positively recited), an annular aperture formed on the mask body (see annotated Fig. 6 below, the slit leads to a circular aperture that holds the tube in place; also see Figs. 3 and 5; It is noted that there is no recited structure or function of the annular aperture, and thus the annular aperture may be anywhere on the mask body), and a vent port (see annotated Fig. 3 below) formed at a distal location of an oxygen storage tube from where the oxygen storage tube is coupled to the mask body (see annotated Fig. 3 below, the vent port is distal from where the oxygen storage tube is coupled to the mask body; also see Col. 2 lines 61-67, the oxygen storage tube connects to an oxygen reservoir bag 20 where oxygen may be stored and further receives a flow of oxygen from oxygen input line 22 for conveyance to the patient or toward the bag), wherein the vent port is formed on the oxygen storage tube in a manner that patient's exhaled gases are directed towards the vent port (see Col. 2 lines 61-67 and Figs. 1-2, the mask may include an oxygen reservoir bag 20 connected to the tube which can be configured to act as a partial non-rebreathing mask and thus indicates that the reservoir bag may receive exhalation from the patient for partial rebreathing; The vent port is formed such that exhaled gases are at least directed toward the vent port for conveyance to the reservoir bag to be rebreathed in a subsequent inhalation).

    PNG
    media_image1.png
    267
    476
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    302
    428
    media_image2.png
    Greyscale

Regarding claim 41, the device of Hussain discloses the device of claim 30. 
Hussain further discloses wherein the one or two recesses are located on the upper half of the mask body (see Figs. 2-3, the slits are positioned on the upper half of the mask body to allow for looping of the tubing behind the ears).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Duprez (BE 1014190 A6) in view of Hussain (U.S Patent No. 9,302,064 B2).
Regarding claim 30, Duprez discloses an oxygen mask comprising: a mask body (mask 1) defining a cavity configured to be positioned over the mouth and nose of a patient (see Paragraph 0005; the mask covers the mouth and nose; also see Paragraph 0045/Claim 1), an annular aperture formed on the mask body (opening 4, see Fig. 1 and Paragraph 0021; The opening is covered by a silicon membrane/plug 5; It is noted that the location of the annular aperture is not specified), and a vent port (ends of concertina tubes 7, see Fig. 1) formed at a distal location of an oxygen storage tube (tubes 6/7) from where the oxygen storage tube is coupled to the mask body (see Fig. 1, the ends of the tubes are distal from the connection at lateral openings 2 and 3 where tubes 6 couple to the mask body; also see Paragraph 0016, the tubes allow increased oxygenation and hold oxygen as depicted in Fig. 1), wherein the vent port is formed on the oxygen storage tube in a manner that patient's exhaled gases are directed towards the vent port (see Fig. 1 and Paragraphs 0021 and 0045; The vent ports are formed on the oxygen storage tube such that the expired CO2 is directed toward and out of the vent ports).
Duprez further discloses wherein the device comprises a nasal probe or oxygen bezel bringing oxygen to the patient in a conventional manner (see Paragraph 0045/Claims 1 and 24; A conventional nasal probe may deliver the oxygen, with the mask further covering the mouth and nose).
Duprez is silent regarding one or two recesses formed on the peripheral edge of the mask body, wherein the one or two recesses are configured to allow a nasal cannula to access a nose area.
Hussain teaches one or two recesses formed on the peripheral edge of the mask body (see slit 40, Fig. 3; also see Col. 3 lines 15-20, slits may be formed on sides of the mask and thus at least two slits are formed on the peripheral edge), wherein the one or two recesses are configured to allow a nasal cannula to access a nose area (see Col. 3 lines 15-20 and Fig. 3; also see nasal cannula 28, it is noted that the nasal cannula are not positively recited).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Duprez to have included one or two recesses on the peripheral edge of the mask body to allow the nasal cannula access to the nose area, such as that taught by Hussain, in order to provide a known mechanism for securing the nasal cannula tubing in place and to reversibly secure it to a mask without impeding patient oxygenation (Col. 3 lines 15-20).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Duprez (BE 1014190 A6) in view of Hussain (U.S Patent No. 9,302,064 B2), as applied to claim 30, in further view of Rookard (U.S Publication No. 2012/0216806 A1).
Regarding claim 32, the modified device of Duprez discloses the device of claim 30.
Duprez is silent regarding wherein the mask body is made of silicone or polyvinyl chloride.
Rookard discloses a mask with oxygen storage tubes (Fig. 2-4) wherein the mask body is made of polyvinyl chloride (Paragraph 0081, the mask body may be made of PVC which is a plastic known in the art).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Duprez to have formed the mask body out of polyvinyl chloride or silicone, such as that taught by Rookard, in order to use a known material for the construction of oxygen mask bodies (see Paragraph 0081).
Claims 34-35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Duprez (BE 1014190 A6) in view of Hussain (U.S Patent No. 9,302,064 B2), as applied to claim 30, in further view of Sniadach (U.S Publication No. 2003/0024533 A1).
Regarding claim 34, the modified device of Duprez discloses the device of claim 30.
Duprez is silent regarding an oral aperture formed near a central area or upper half of the mask body. 
Sniadach teaches an oral aperture (see Fig. 3, the circular aperture formed by 12) formed at a central area of the mask body (see Fig. 3, the aperture of 12 is formed along the central area of the mask along the center axis 9). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Duprez to include an oral aperture at a central area of the mask body, such as that taught by Sniadach, in order to allow for tracheal intubation or for introduction of oral instruments to the patient through a designated port (Paragraph 0046).
Regarding claim 35, the modified device of Duprez discloses the device of claim 34.
Sniadach further teaches wherein the shape of the oral aperture is selected from the group consisting of a circular shape (Fig. 3, the oral aperture is circularly shaped).
Regarding claim 37, the modified device of Duprez discloses the device of claim 34.
Sniadach further teaches an insulator (12; the material forming the port 12; Examiner is reading insulator as a structure placed within the oral aperture to inhibit free flow of gas (see Paragraph 0120 of Applicant’s Specification) placed within the oral aperture (see Fig. 3 and 11).
Regarding claim 38, the modified device of Duprez discloses the device of claim 37.
Sniadach further teaches wherein the insulator has a hole (15, the port 12 has a fenestrated opening 15 formed therein; see Paragraph 0042).
Regarding claim 39, the modified device of Duprez discloses the device of claim 30.
Duprez is silent regarding one or more suction ports formed on the mask body.
Sniadach teaches one or more suction ports (opening 24, see Fig. 11) formed on the mask body (Fig. 3 and 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Duprez to include a suction port formed on the mask body, such as that taught by Sniadach, in order to allow for the suctioning of fluids from the patient if necessary, such as during intubation (Paragraph 0046).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Duprez (BE 1014190 A6) in view of Hussain (U.S Patent No. 9,302,064 B2) and Sniadach (U.S Publication No. 2003/0024533 A1), as applied to claim 34, in further view of Du (Measurement and Analysis of Human Head-Face Dimensions, 2008, 26(5), Chinese Journal of Industrial Hygiene and Occupational Diseases, pp. 266-70).
Regarding claim 36, the modified device of Duprez discloses the oxygen mask of claim 34.
Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  Sniadach clearly depicts that the diameter of the oral aperture is between 0.1 inches and 3 inches. The diameter of the oral aperture defined by 12 is slightly smaller (approximately 1.5 times smaller) than the length of the user’s lips, (Fig. 11). The average length of the human lips is known to be approximately 50mm, which corresponds to 1.97 inches (see Du, Results; The mean values for lip length were 51.7 mm for males and 49.3 mm for females). Thus, the diameter of the oral aperture can be estimated to be approximately 1.3 inches, well within the claimed range, even accounting for estimated lengths.
Claims 30-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nair (U.S Publication No. 2015/0217075 A1) in view of Hussain (U.S Patent No. 9,302,064 B2).
Regarding claim 30, Nair discloses an oxygen mask comprising: a mask body defining a cavity configured to be positioned over the mouth and nose of a patient (see Fig. 4, the mask body defines a cavity positioned over the mouth and nose), an annular aperture formed on the mask body (scope opening/port 48, see Fig. 4 and Paragraph 0019), and a vent port (portion 41 of sampling tube 40, see Fig. 4) formed at a distal location of an oxygen storage tube from where the oxygen storage tube is coupled to the mask body (see Fig. 4 and Paragraph 0018; The vent port/perforations are located on a distal end of the tube 40, and are thus distal on the tube from where the tube 40 is coupled to the mask body; Furthermore, the tube 40 receives gases exhaled from the patient and the distal end 46 may be open to the interior of the mask and as such may hold the expired oxygen from the patient/from the interior of the mask), wherein the vent port is formed on the oxygen storage tube in a manner that patient's exhaled gases are directed towards the vent port (see Fig. 4 and Paragraph 0018, the perforations on the distal end are formed such that exhalation gases are directed into the vent ports for capnography).
Nair further discloses an opening on the mask body, that is configured to allow a nasal cannula to access a nose area (see Fig. 4 and 6 and Paragraph 0018; Port 32 allows for a tube to be inserted into the nose area of the mask; It is noted that the nasal cannula is not positively recited and thus an opening which is capable of allowing a nasal cannula may read on the claim).
Nair is silent regarding one or two recesses formed on the peripheral edge of the mask body, wherein the one or two recesses are configured to allow a nasal cannula to access a nose area.
Hussain teaches one or two recesses formed on the peripheral edge of the mask body (see slit 40, Fig. 3; also see Col. 3 lines 15-20, slits may be formed on sides of the mask and thus at least two slits are formed on the peripheral edge), wherein the one or two recesses are configured to allow a nasal cannula to access a nose area (see Col. 3 lines 15-20 and Fig. 3; also see nasal cannula 28, it is noted that the nasal cannula are not positively recited). It is also noted that the recess/nasal tubing introduced therethrough are also used to monitor carbon dioxide exhaled by the patient (Col. 3 lines 30-37).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nair to have included a recess on the peripheral edge of the mask body to allow a nasal tube access to a nose area, such as that taught by Hussain, in order to provide a known mechanism for securing nasal tubing in place and to reversibly couple the tubing to the mask (Col. 3 lines 15-20).
Regarding claim 31, the modified device of Nair discloses the device of claim 30.
Nair further comprising an oxygen port formed on the upper half of the mask body (oxygen inflow port 34, see Figs. 4-6 and Paragraph 0017; the port is formed on the upper half of the mask body).
Regarding claim 33, the modified device of Nair discloses the device of claim 30.
Nair further discloses wherein the vent port includes perforations (see Fig. 4, the vent port at the distal end of tube 40 includes perforations; also see Paragraph 0040).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Nair (U.S Publication No. 2015/0217075 A1) in view of Hussain (U.S Patent No. 9,302,064 B2), as applied to claim 30, in further view of Borody (U.S Publication No. 2012/0330111 A1).
Regarding claim 40, the modified device of Nair discloses the device of claim 30.
Nair is silent regarding one or more flexibility slits.
Borody teaches an oxygen mask comprising one or more flexibility slits (24, Fig. 1-2; also see Paragraph 0040).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nair to include one or more flexibility slits, such as that taught by Borody, in order to allow for the expansion of the mask to accommodate the patient when the patient opens their mouth (Paragraph 0040), such as for yawning or intubation or oral instrumentation. It is also noted that Nair discloses the use of port 48 for introduction of oral instruments (see Paragraph 0019) which require opening of the mouth.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	U.S Patent No. 4,248,218 to Fischer - a mask body (14) only covering the patients nose with nasal pillow plugs (17) an oxygen port (where 12 connects to mask body) with an oxygen reservoir tube (15, which may hold exhaled air or excess oxygen) with a far open end (end of 15/start of 49) that connects to a vacuum pump for ventilation of exhaled gases out of the mask.
	U.S Publication No. 2014/0076311 A1 to Darab - mask body (12) only covering nose with an oxygen port (34) a tube capable of storing/carrying oxygen (54) disposed on the lower half of the mask body with a vent port (opening covered by 56) to convey oxygen/exhaled gas therethrough.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785